Case: 1:20-cv-00752-SJD-KLL Doc #: 5 Filed: 11/17/20 Page: 1 of 1 PAGEID #: 26

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
WESTERN DIVISION
Samuel Hoffmeyer,
Plaintiff(s),
Case Number: 1:20cv752
vs.
Judge Susan J. Dlott
Ohio Department of Corrections, et al.,
Defendant(s).
ORDER

The Court has reviewed the Report and Recommendation of United States Magistrate Judge
Karen L. Litkovitz filed on October 27, 2020 (Doc. 4), to whom this case was referred pursuant to
28 U.S.C. §636(b), and noting that no objections have been filed thereto and that the time for filing
such objections under Fed. R. Civ. P. 72(b) expired November 10, 2020, hereby ADOPTS said
Report and Recommendation.

Accordingly, this action is DISMISSED with prejudice pursuant to 28 U.S.C.
§1915(e)(2)(B).

The Court certifies pursuant to 28 U.S.C. §2925(a)(3) that an appeal of any Order
adopting the Report and Recommendation will not be taken in good faith, therefore plaintiff is
DENIED leave to appeal in forma pauperis. See McGore v. Wrigglesworth, 114 F.3d 601 (6rh
Cir. 1997)

IT IS SO ORDERED.

hittin Qt)

Judge Susan J. Dl
United States Distritt Court
